internal_revenue_service number release date index number ------------------------------------------------------------ ------- ------------------------------------------------------------ -------- ---------------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b03 plr-105934-17 date date in re a request for relief under sec_301_9100-1 of the federal_income_tax regulations taxpayer_identification_number ----------------- legend date1 x date2 y bank dollar_figurea dollar_figureb dollar_figurec lawfirm cpafirm date3 date4 date5 -------------------------- ---------------------------------- ------------------ ----------------------------- ------------------------------------------- -------------- -------------- -------------- ----------------------------------------------------- ----------------------- ----------------------- ---------------------- -------------------- dear ------------------ this letter responds to a letter dated date1 submitted on behalf of x taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a safe_harbor election under revproc_2011_29 2011_18_irb_746 plr-105934-17 facts according to the information submitted taxpayer is the common parent of an affiliated_group_of_corporations that provide financial services on date2 y acquired the stock of taxpayer in a tax free reorganization in which taxpayer ultimately merged with and into a wholly owned limited_liability_company of y that is a disregarded_entity for federal_income_tax purposes taxpayer engaged the services of bank in anticipation of a transaction to provide advisory services in exchange for a total fee of dollar_figurea including success-based_fee in the amount of dollar_figureb taxpayer also engaged lawfirm to provide legal advisory services in connection with the proposed transaction in exchange for a success-based_fee of dollar_figurec taxpayer engaged cpafirm to prepare the short-year tax_return for taxpayer for the tax period date3 to date2 the return was timely filed on date4 cpafirm discussed the proper treatment of the fees with taxpayer and agreed to make use of the safe_harbor in revproc_2011_29 for the fee paid to bank however taxpayer did not have enough information at the time for cpafirm to determine whether the fee paid to lawfirm was success-based accordingly cpafirm prepared the return deducting of the dollar_figureb fee as an amount which does not facilitate the transaction capitalizing the remaining and capitalizing the entire dollar_figurec fee paid to lawfirm however cpafirm inadvertently omitted the election statement required by revproc_2011_29 this mistake was discovered by cpafirm in date in addition taxpayer has since determined that the fee paid to lawfirm was success-based taxpayer then applied for relief under sec_301_9100-3 requesting an extension of time to make the safe_harbor election with respect to both fees taxpayer asserts that no return that would be affected by this ruling is under examination before appeals or before a federal court law and analysis sec_1_263_a_-5 requires taxpayers to capitalize amounts paid_or_incurred to facilitate certain transactions sec_1_263_a_-5 includes an acquisition of an ownership_interest in a business_entity as one such transaction sec_1_263_a_-5 provides that an amount_paid by the taxpayer in the process of investigating or otherwise pursuing a covered transaction facilitates that transaction only if the amount relates to activities performed on or after the earlier of i the date a letter of intent exclusivity agreement or similar written communication is executed or ii the date on which the material terms of the transaction are approved by the taxpayer’s board_of directors sec_1_263_a_-5 defines a covered transaction as i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer or the target if immediately after the acquisition plr-105934-17 the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which the stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction that qualifies under sec_354 or sec_356 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a covered transaction is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction sec_4 of revproc_2011_29 provides a safe_harbor election for allocating success based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 under the safe_harbor taxpayers may elect to treat of such success based fees as amounts which do not facilitate the transaction and therefore are not required to be capitalized provided that the taxpayer i capitalizes the remaining and ii attaches a statement to its original federal_income_tax return electing to use the safe_harbor treatment under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_procedure published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted in good_faith if the taxpayer requests relief before the failure to make the election is discovered by the service or if the taxpayer reasonably relied on a qualified_tax professional who failed to make the election or to advise the taxpayer to make the election plr-105934-17 sec_301_9100-3 provides that a taxpayer will not be deemed to have acted in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election but chose not to file the election or uses hindsight in requesting relief when specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer sec_301_9100-3 provides that interests of the government will be prejudiced if granting relief would result in a lower tax_liability in the aggregate for all tax years affected by the election than the taxpayer would have had if the election had been timely filed or if the taxable_year in which the election should have been made is closed at the time the relief would be granted in this case taxpayer represents that the issue is not under examination and that it reasonably relied upon the advice of a tax professional it is not the case that taxpayer was informed of the need to file the election but chose not to do so taxpayer represents that it is not altering a return position for which an accuracy-related_penalty could be imposed taxpayer also represents that no specific facts have changed since the due_date for filing the election that make the election advantageous finally taxpayer represents that its tax_liability for the year at issue will not be lower if relief is granted than it would have been had the election been timely filed the tax_year at issue is not a closed_year at the time relief would be granted conclusion based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to make the safe_harbor election for allocating success based fees and file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success- based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically provided herein no opinion is expressed or implied concerning plr-105934-17 the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file a copy of this letter is being sent to your authorized representatives we are also sending a copy of the ruling letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely christopher f kane branch chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
